Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 63 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hortensius et al (US Patent No. 5,917,629).
Regarding claim 63, Hortensius et al teaches a method of operating an optical wireless communication system, shown on Fig. 1, the system comprising: 
a first device (16) comprising a transceiver apparatus (XMIT and RCVR) (see col. 3, lines 18-25); and 
a plurality of further devices (18) each comprising respective further transceiver apparatus (18a and 18b) (see col. 3, lines 59-61), wherein the first device is configured to communicate via at least one optical channel with a plurality of further devices (see col. 3, lines 26-34; “…the receiver 20 receives IR radiation on an uplink channel at a first wavelength λ1 while the transmitter 24 transmits IR radiation at a second wavelength λ2.”), and the transceiver apparatus of the first device comprising: 
a receiver for receiving light (optionally of a first wavelength or range of wavelengths) representing optical wireless communication signals transmitted by the further devices (see col. 3, lines 26-34; “…the receiver 20 receives IR radiation on an uplink channel at a first wavelength λ1), the receiver comprising at least one photodetector; 
receiver-side processing circuitry (see col.3, lines 45-46; “…the receiver 20 is provided to a CSMA/CD protocol processor (PROT. PROC.) …”) for processing optical wireless communication signals received by the receiver to extract data represented by the received optical wireless communication signals; 
a transmitter for transmitting light of a second wavelength or range of wavelengths and representing optical wireless communication signals (see col. 3, lines 26-34; “…the transmitter 24 transmits IR radiation at a second wavelength λ2.”); and 
transmitter-side processing circuitry for producing optical wireless communication signals for transmission by the transmitter (see col. 4, lines 46-50; “…collision detector 30 includes a serial shift register 50 having outputs coupled to a collision detector comparator 52. An input to the shift register is digital data obtained prior to being modulated by the transmitter 24…”), the method comprising 
receiving an optical wireless communication signal by the receiver of the first device, and determining whether to retransmit by the transmitter of the first device said optical wireless communication signal, in whole or part, or whether to transmit by the transmitter of the first device a further optical wireless communication signal, in dependence on data encoded by at least part of said optical wireless communication signal (see col. 5, lines 8-17; “In accordance with conventional CSMA/CD protocol if any node detects a collision that node asserts a jamming signal onto the network. All nodes detect the jamming signal and immediately stop an in-process transmission or refrain from initiating a transmission.”; “node asserts a jamming signal” is considered as data encoded by at least part of said optical wireless communication signal; “immediately stop an in-process transmission or refrain from initiating a transmission” is considered as “whether to retransmit”).

Allowable Subject Matter
Claims 1, 3, 5, 9-14, 18, 20, 21, 24, 25, 27, 29-31, 33, 34, 40, 42, 44-47, 49, 56, 61, 62 and 65 are allowed.
Regarding claim 1, Hortensius et al (US Patent No. 5,917,629) teaches a method of operating an optical wireless communication system, shown on Fig. 1, the system comprising: 
a first device (16) comprising a transceiver apparatus (XMIT and RCVR) (see col. 3, lines 18-25); and 
a plurality of further devices (18) each comprising respective further transceiver apparatus (18a and 18b) (see col. 3, lines 59-61), wherein the first device is configured to communicate via at least one optical channel with a plurality of further devices (see col. 3, lines 26-34; “…the receiver 20 receives IR radiation on an uplink channel at a first wavelength λ1 while the transmitter 24 transmits IR radiation at a second wavelength λ2.”), and the transceiver apparatus of the first device comprising: 
a receiver for receiving light (optionally of a first wavelength or range of wavelengths) representing optical wireless communication signals transmitted by the further devices (see col. 3, lines 26-34; “…the receiver 20 receives IR radiation on an uplink channel at a first wavelength λ1), the receiver comprising at least one photodetector (col. 3, line 34; photodiode); 
receiver-side processing circuitry (see col.3, lines 45-46; “…the receiver 20 is provided to a CSMA/CD protocol processor (PROT. PROC.) …”) for processing optical wireless communication signals received by the receiver to extract data represented by the received optical wireless communication signals; 
a transmitter for transmitting light of a second wavelength or range of wavelengths and representing optical wireless communication signals (see col. 3, lines 26-34; “…the transmitter 24 transmits IR radiation at a second wavelength λ2.”); and 
transmitter-side processing circuitry for producing optical wireless communication signals for transmission by the transmitter (see col. 4, lines 46-50; “…collision detector 30 includes a serial shift register 50 having outputs coupled to a collision detector comparator 52. An input to the shift register is digital data obtained prior to being modulated by the transmitter 24…”).
	Soh et al (US Patent No. 6,539,028) teaches CSMA/CD wireless LAN comprising first device (R) and further devices (E and F) shown on Fig. 3.
However, none of the prior art cited alone or in combination provides the motivation to teach:
	a multiplexer arrangement that is arranged to receive optical wireless communication signals from a plurality of signal paths and to pass the signals to the transmitter for transmission; and 
a controller for controlling operation of the transceiver apparatus of the first device, wherein a first of the signal paths to the multiplexer arrangement is from the transmitter-side processing circuitry; 
a second of the signal paths to the multiplexer arrangement is from the receiver-side; and
the controller controls operation of the transceiver apparatus so as to pass via the multiplexer arrangement to the transmitter for re-transmission at least part of an optical wireless communication signal received from one of the further devices by the receiver thereby to indicate to the other further devices of the plurality of further devices that an optical channel of the receiver is busy.

Regarding claim 61, Hortensius et al (US Patent No. 5,917,629) teaches a transceiver apparatus of a first device (16) configured to communicate via at least one optical channel (λ1 or λ2) with a plurality of further devices (18), the transceiver apparatus comprising: 
a receiver for receiving light (optionally of a first wavelength or range of wavelengths) representing optical wireless communication signals transmitted by the further devices (see col. 3, lines 26-34; “…the receiver 20 receives IR radiation on an uplink channel at a first wavelength λ1), the receiver comprising at least one photodetector (col. 3, line 34; photodiode); 
receiver-side processing circuitry (see col.3, lines 45-46; “…the receiver 20 is provided to a CSMA/CD protocol processor (PROT. PROC.) …”) for processing optical wireless communication signals received by the receiver to extract data represented by the received optical wireless communication signals; 
a transmitter for transmitting light of a second wavelength or range of wavelengths and representing optical wireless communication signals (see col. 3, lines 26-34; “…the transmitter 24 transmits IR radiation at a second wavelength λ2.”); and 
transmitter-side processing circuitry for producing optical wireless communication signals for transmission by the transmitter (see col. 4, lines 46-50; “…collision detector 30 includes a serial shift register 50 having outputs coupled to a collision detector comparator 52. An input to the shift register is digital data obtained prior to being modulated by the transmitter 24…”).
	Soh et al (US Patent No. 6,539,028) teaches CSMA/CD wireless LAN comprising first device (R) and further devices (E and F) shown on Fig. 3.
However, none of the prior art cited alone or in combination provides the motivation to teach:
a multiplexer arrangement that is arranged to receive optical wireless communication signals from a plurality of signal paths and to pass the signals to the transmitter for transmission; and 
a controller for controlling operation of the AP transceiver apparatus, wherein a first of the signal paths to the multiplexer arrangement is from the transmitter-side processing circuitry;
a second of the signal paths to the multiplexer arrangement is from the receiver-side; and
the controller controls operation of the transceiver apparatus so as to pass via the multiplexer arrangement to the transmitter for re-transmission at least part of an optical wireless communication signal received from one of the plurality of further devices by the receiver thereby to indicate to the other of the plurality of further devices that an optical channel of the receiver is busy.

Regarding claim 62, Hortensius et al (US Patent No. 5,917,629) teaches a transceiver apparatus of a first device (16) configured to communicate via at least one optical channel (λ1 or λ2) with a plurality of further devices (18), the transceiver apparatus comprising: 
a receiver for receiving light (optionally of a first wavelength or range of wavelengths) representing optical wireless communication signals transmitted by the further devices (see col. 3, lines 26-34; “…the receiver 20 receives IR radiation on an uplink channel at a first wavelength λ1), the receiver comprising at least one photodetector (col. 3, line 34; photodiode); 
receiver-side processing circuitry (see col.3, lines 45-46; “…the receiver 20 is provided to a CSMA/CD protocol processor (PROT. PROC.) …”) for processing optical wireless communication signals received by the receiver to extract data represented by the received optical wireless communication signals; 
a transmitter for transmitting light of a second wavelength or range of wavelengths and representing optical wireless communication signals (see col. 3, lines 26-34; “…the transmitter 24 transmits IR radiation at a second wavelength λ2.”); and 
transmitter-side processing circuitry for producing optical wireless communication signals for transmission by the transmitter (see col. 4, lines 46-50; “…collision detector 30 includes a serial shift register 50 having outputs coupled to a collision detector comparator 52. An input to the shift register is digital data obtained prior to being modulated by the transmitter 24…”).
	Soh et al (US Patent No. 6,539,028) teaches CSMA/CD wireless LAN comprising first device (R) and further devices (E and F) shown on Fig. 3.
However, none of the prior art cited alone or in combination provides the motivation to teach:
a controller for controlling operation of the transceiver apparatus, wherein the controller is configured to partially decode a received optical wireless communication signal and to determine whether to cease or continue decoding optical wireless communication signal and/or to transmit or hold off transmitting a further optical wireless communication signal depending on the outcome of the partial decoding.

Claim 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang (US Pub. No. 2019/0068281) is cited to show wireless communication comprising plural terminals transmitting RTS and CTS frames.
Zheng et al (US Pub. No. 2017/0207851) is cited to show wireless communication system comprising access points and terminal nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637